Leave to amend pleadings “shall be freely given upon such terms as may be just” (CPLR 3025 [b]) and will not be denied unless the amended pleading is palpably insufficient or totally devoid of merit, or unless prejudice or surprise to the opposing party would directly result from the delay in seeking leave to amend (see Jablonski v Jakaitis, 85 AD3d 969, 970-971 [2011]; Young v Estate of Young, 84 AD3d 1359, 1360 [2011]). Inasmuch as none of the foregoing grounds existed here, the Supreme Court should have granted that branch of the appellants’ motion which was for leave to amend their answer to assert cross claims for contribution and indemnification against the respondents.
The respondents’ remaining contentions are without merit. Mastro, J.E, Eng, Belen and Hall, JJ., concur.